DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 15, the use of “in particular” (claim 1, lines 1-2; claim 15, line 12) renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 1 recites, “wherein the pressure element is developed extending with an extent in the axial direction and, in a mounted state of the device is in contact with its contact region on a mating surface under resilient deformation” in lines 6-8. This limitation is indefinite because it seems to contain multiple typographical and/or grammatical errors, particularly within the underlined portion. Therefore, claim 1 is indefinite. 
Claim 15 recites the terms “a rotor”, “a stator”, “a carrier element”, and “a resilient pressure element”, yet it depends from claim 1 which has already defined these elements. Consistency of claim terms is requested. Nevertheless, claim 15 is indefinite. 
Claim 14 recites the limitation “the circumference” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the stator core” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the circumference” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the circumference” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the circumference” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-12, 14, and 15 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Son 5,934,884.
Son discloses, regarding claims 1 and 15, a method for mounting a device for driving a compressor of a gaseous fluid, the device comprising an electric motor comprising a rotor (coupled to 56) and a stator 55 which are disposed extending along a common longitudinal axis, wherein a carrier element 50 is disposed in contact on a first end side oriented in an axial direction of the stator 55, which carrier element 50 Re claim 5, wherein the pressure element 54 is developed in the form of an arc (coiled spring) and comprises a web (substantially broad, see portion of 54 which contacts 50); Re claim 7, wherein the pressure element 54 is connected with the carrier element 50 across a front edge of the web (clearly shown in Fig. 4); Re claim 8, wherein the pressure element 54 comprises the contact region (portion of 54 which contacts 53) at an end developed distally to the front edge of the web (portion of 54 which contacts 50); Re claim 9, wherein the carrier element 50 comprises a radially oriented annular surface (radial outer side of 51) as well as an axially oriented annular surface (bottom of 51 in Fig. 4), which are disposed Re claim 10, wherein the pressure element 54 is connected with the radially oriented annular surface (radial outer side of 51) of the carrier element 50; Re claim 11, wherein the radially oriented annular surface (radial outer side of 51) of carrier element 50 has the form of a circular ring (clearly shown in Fig. 4); Re claim 12, wherein the pressure element 54 is disposed in a region of the radially oriented annular surface (radial outer side of 51) of the carrier element (50); Re claim 14, wherein at an implementation of the carrier element 50 with a multiplicity of pressure elements 54 the pressure elements 54 are disposed on the carrier element 50 distributed over the circumference.

Claims 1, 5, 7-8, 14, 15, and 17 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Parker 3,987,177.
Parker discloses, regarding claims 1 and 15, a method for mounting a device for driving a compressor of a gaseous fluid, the device comprising an electric motor 34 comprising a rotor 38 and a stator 36 which are disposed extending along a common longitudinal axis, wherein a carrier element 36b is disposed in contact on a first end side oriented in an axial direction of the stator 36, which carrier element 36b comprises at least one resiliently deformable pressure element 62 with a contact region, wherein the pressure element 62 is developed extending with an extent in the axial direction (clearly shown in Figs. 1-2) and, in a mounted state of the device is in contact with its contact region on a mating surface (top surface of 63) under resilient deformation (clearly shown in Figs. 1-2); the method comprising the following steps: disposing a rotor 38 and Re claim 5, wherein the pressure element 62 is developed in the form of an arc (coiled spring) and comprises a web (substantially broad, see portion of 62 which contacts 36b); Re claim 7, wherein the pressure element 62 is connected with the carrier element 36b across a front edge of the web (clearly shown in Figs. 1-2); Re claim 8, wherein the pressure element 62 comprises the contact region (portion of 62 which contacts 63) at an end developed distally to the front edge of the web (portion of 62 which contacts 36b); Re claim 14, wherein at an implementation of the carrier element 36b with a multiplicity of pressure elements 62 the pressure elements 62 are disposed on the carrier element 36b distributed over the circumference (clearly shown in Figs. 1, 2, and 8); Re claim 17, wherein the gaseous fluid is a refrigerant in a refrigerant circuit of a motor vehicle climate control system (see col. 1, lines 7-11).


Allowable Subject Matter
Claims 2-4, 6, 13, 16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746